DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Status of Claims
Below is the Final Action on the Merits for claims 1, 4 – 6, 9 – 18 and 20. Claims 2 – 3, 7 – 8 and 19 are cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4 – 6, 9 – 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the axial force” in line 19. There is insufficient antecedent basis for this limitation in the claim. Further, the limitation is vague in that it is unclear as to what exactly is being claimed. “The axial force” appears to refer to a “third” axial force but is referring to the “second” axial force in this particular instance and in line 22 refers to the first axial force.
Claims 4 – 6, 9 – 18 are further rejected as being dependents of rejected claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6 – 10 and 16 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (U.S. Patent Publication No. 2008/0216618 A1).
Regarding Independent Claim 1, Chen teaches a connecting rod assembly (Fig. 6) for a screwdriver bit (tool head, 42), comprising: a connecting rod (tool rod, 40), wherein one end (front end of 40; Paragraph [0041]) of the connecting rod (40) is formed with a 5transmission slot (insertion groove; 41) capable of being fitted with the screwdriver bit (42; Fig. 6) and another end (rear end of 40; Paragraph [0041]) of the connecting rod (40) is formed with a transmission shank (Fig. 5; Paragraph [0041]) configured for receiving power to rotate around a central axis (Paragraph [0041] – power driven tool or hand tool); and a sleeve assembly (Annotated Fig. 6) movably connected to the connecting rod (40; Fig. 7) and subjected to a variable axial force (the sleeve assembly can be subjected to either a magnetic force and an external force of a user); wherein the sleeve assembly (Annotated Fig. 6) comprises: 10a sleeve body (outer sleeve, 30) extending along the central axis (Annotated Fig. 6), wherein the sleeve body (30) is sleeved to the one end of the connecting rod (40;Fig. 7) and forms a through hole (Annotated Fig. 6) through which at least part of the screwdriver bit (42) passes (Fig. 8); a functional body (magnet, 32) connected to the sleeve body (30; Fig. 6) to realize a function of the sleeve assembly (Annotated Fig. 6; Paragraph [0042]); and 15a locking member (inner sleeve, 20) movably connected to the sleeve body (30; Paragraph [0042]); wherein the locking member (20) at least has a locking position (Fig. 6) and an unlocking position (Fig. 7) relative to the sleeve body (20); ACTIVE 50656283v1wherein, in condition that the locking member (30) is in the locking position (Fig. 6), the sleeve assembly (Annotated Fig. 6) and the connecting rod (40) form a non-detachable connection when the sleeve assembly (Annotated Fig. 6) is subjected to the axial force (magnetic attraction of magnet, 32; Paragraph [0042]) that is less than a first axial force (manual 
    PNG
    media_image1.png
    598
    470
    media_image1.png
    Greyscale
connection); wherein, in condition that the locking member (20) is in the unlocking position (Fig. 5), the 5sleeve assembly (Annotated Fig. 6) and the connecting rod (40) form a detachable connection (Fig. 5) when the sleeve assembly (Annotated Fig. 6) is subjected to the axial force that is greater than a second axial force (when the user disengages the connection between the connecting rod and the sleeve assembly, this force is greater than the magnetic force, thus allowing the two to be separated); and wherein the first axial force (manual force of a user to disengage connection) is greater than the second axial force (magnetic attraction of magnet, 32), wherein an end of the sleeve body (30) is 10connected to or formed with an elastic portion (rear end of 30 near opening slots, 34; Annotated Fig. 6; Paragraph [0040]) capable of elastically deforming in a direction perpendicular to the central axis (Paragraph [0040] and the locking member (20) is arranged on an outer surface of the sleeve body (30; rear flange, 22 is arranged on an outer surface of sleeve, 30; Annotated Fig. 7) and capable of sliding along the central axis relative to the sleeve body (30) and wherein, when the locking member (20) slides to the locking position along the central axis relative to the sleeve body (30), the locking member (20) contacts an outer wall 

    PNG
    media_image2.png
    600
    396
    media_image2.png
    Greyscale

Regarding Claim 4, Chen teaches the connecting rod assembly (Fig. 6) wherein the sleeve body (30) is further connected to or formed with a stopper (stopping flange, 33) configured for stopping the locking member (20) from 5being disengaged from the sleeve body (30) along the central axis (Paragraph [0040]).  
Regarding Claim 6, Chen teaches the connecting rod assembly (Fig. 6) wherein the connecting rod (40) is inserted into the sleeve body (30) along a first direction (Annotated Fig. 6) parallel to the central axis (Annotated Fig. 6) and the sleeve body (30) is further connected to or formed with a limiting portion (restricting flange, 31) that prevents the connecting 15rod (40) from continuing to move relative to the sleeve body (30) along the first direction (Fig. 8).  
Regarding Claim 9, Chen teaches the connecting rod assembly (Fig. 6) wherein the magnetic member (32) is symmetrically distributed about the central axis (Annotated Fig. 6).  
Regarding Claim 10, Chen teaches the connecting rod assembly (Fig. 6) wherein a part of the connecting rod (40) 10is located inside the sleeve body (30), the connecting rod (40) at least has a first position (Fig. 9) and a second position (Fig. 12) relative to the sleeve assembly (Annotated Fig. 6) along the central axis (Annotated Fig. 6), in condition that the connecting rod (40) is in the first position (Fig. 9) relative to the sleeve assembly (Annotated Fig. 6), the connecting rod (40) is abutted against a limiting portion (31), in condition that the connecting rod (40) is in the second position (Fig. 12) relative to the sleeve assembly (Annotated Fig. 6), the connecting rod (40) is disengaged 15from the limiting portion (31), and the magnetic member (32) is configured to generate a magnetic force capable of driving the connecting rod (40) to move toward the first position (Paragraph [0043]).  
Regarding Claim 16, Chen teaches the connecting rod assembly (Fig. 6) wherein the sleeve body (30) is made of a plastic material (Paragraph [0040]).  
Regarding Claim 17, Chen teaches the connecting rod assembly (Fig. 6) wherein the elastic portion (Annotated Fig. 6) is made of a plastic material (Paragraph [0040]).  
Regarding Claim 18, Chen teaches the connecting rod assembly (Fig. 6) wherein the elastic portion (Annotated Fig. 6) 15comprises a plurality of claw portions (claw portions formed between open slots, 34) extending along the central axis (Annotated Fig. 6) and symmetrically arranged about the central axis (Annotated Fig. 6) and an end of a respective claw portion (each individual claw portion formed between open slots, 34; Annotated Fig. 6) is fixedly connected to the sleeve body (30; Annotated Fig. 6).  
Regarding Independent Claim 20, Chen teaches a sleeve assembly (Annotated Fig. 6), comprising: a sleeve body (30) extending along a central axis (Annotated Fig. 6), wherein the sleeve body (30) comprises an 5elastic portion (rear end of 30 near opening slots, 34; Paragraph [0040]) disposed at a first end of the sleeve body (30; Fig. 6) and the sleeve body (30) forms a through hole (Annotated Fig. 6) for a part of a screwdriver bit (42) to pass through (Annotated Fig. 6); and the elastic portion (Annotated Fig. 6) is capable of elastically deforming in a direction perpendicular to the central axis (Paragraphs [0040] and [0041]); a magnetic member (32) connected to a second end of the sleeve body (30; Fig. 6; Paragraph [0042]); a locking member (20) movably connected to the sleeve body (30); wherein the locking member (20) is arranged on an outer surface (Annotated Fig. 7) of the sleeve body (30) and .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 11 – 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Patent Publication No. 2008/0216618 A1) in view of Vasudeva et al. (U.S. Patent No. 6,520,509 B1).
Regarding Claim 5, Chen teaches the connecting rod assembly (Fig. 6) wherein the connecting rod (40) is formed with a stepped structure (Annotated Fig. 6).
Chen does not teach the elastic portion is formed with a stopper that is capable of cooperating with the stepped structure to prevent the sleeve assembly from being 10disengaged from the connecting rod along the central axis.  
Vasudeva, however, teaches the connecting rod assembly (Fig. 5) wherein the connecting rod (10) is formed with a stepped structure (130) and the elastic portion (second end, 220) is formed with a stopper (annular ride, 270’) that is capable of cooperating with the stepped structure (130) to prevent the sleeve assembly (Fig. 7) from being 10disengaged from the connecting rod (10) along the central axis (Col. 5, lines 22 – 30).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the elastic portion of Chen to further include a stopper that is capable of cooperating with the stepped structure to prevent the sleeve assembly from being 10disengaged from the connecting rod along the central axis, as taught by Vasudeva, to prevent the connection rod assembly and sleeve assembly from disconnecting during operation of the device.
Regarding Claim 11, Chen teaches the connecting rod assembly (Fig. 6) wherein the screwdriver bit (42) at least has a connection position (Fig. 6) and a disengagement position (Fig. 5) relative to the connecting rod (40), in condition that the screwdriver bit (42)  is in the connection position (Fig. 6), the screwdriver bit (42) is accommodated in the transmission slot (41) and abutted against the connecting rod (40), in condition 5that the screwdriver bit (42) is in the disengagement position (Fig. 5), the screwdriver bit (42) is disengaged from the connecting rod (40).
Chen does not teach the connecting rod is configured to generate a magnetic force capable of driving the screwdriver bit to move toward the connection position. 

 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the elastic portion of Chen to further include the connecting rod is configured to generate a magnetic force capable of driving the screwdriver bit to move toward the connection position, as taught by Vasudeva, to provide an additional or backup means of securing the screwdriver bit prevent an instance that an eternal force greater than the magnetic force of the sleeve dislodges the screw during operation.
Regarding Claim 12, Chen teaches all of the elements of claim 1 as discussed above.
Chen does not teach the connecting rod assembly wherein the connecting rod is made 10of a magnetic material capable of attracting the screwdriver bit.  
Vasudeva, however, teaches the connecting rod assembly (Fig. 5) wherein the connecting rod (10) is made 10of a magnetic material capable of attracting the screwdriver bit (300; Col. 7, lines 18 – 21: the connecting rod, 10 is made of a magnetic material in that its connecting means, 110 comprises a magnet imbedded in the hole, 120 to facilitate the retention of the tool bit). 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the elastic portion of Chen to further include the connecting rod is made 10of a magnetic material capable of attracting the screwdriver bit, as taught by Vasudeva, to provide an additional or backup means of securing the screwdriver bit prevent an instance that an eternal force greater than the magnetic force of the sleeve dislodges the screw during operation.
Regarding Claim 13, Chen teaches all of the elements of claim 1 as discussed above.
Chen does not teach the connecting rod assembly wherein the transmission slot is connected to or integrally formed with a magnetic material capable of attracting the screwdriver bit.  
Vasudeva, however, teaches the connecting rod assembly (Fig. 5) wherein the transmission slot (120) is connected to or integrally formed with a magnetic material capable of attracting the screwdriver bit (300; Col. 7, lines 18 – 21).  

Regarding Claim 15, Chen teaches all of the elements of claim 1 as discussed above.
Chen does not teach the connecting rod assembly wherein the sleeve body further 5comprises a sliding groove located on an outer surface of the sleeve body and the locking member is slidably disposed in the sliding groove.
Vasudeva, however, teaches the connecting rod assembly (Fig. 5) wherein the sleeve body (184; Fig. 22A) further 5comprises a sliding groove (recess, 188) located on an outer surface (Fig. 22A) of the sleeve body (184) and the locking member (200) is slidably disposed in the sliding groove (188; Col. 8, lines 2 - 12).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the elastic portion of Chen to further include the sleeve body further 5comprises a sliding groove located on an outer surface of the sleeve body and the locking member is slidably disposed in the sliding groove, as taught by Vasudeva, to provide an additional or backup means of securing the screwdriver bit in place thus serving a stop in a corresponding groove in a tool bit, or similar, to hold the tool bit in place after insertion into the connector means.

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Patent Publication No. 2008/0216618 A1) in view of NPL from Gould Fasteners Limited – Screw Threads Chart.
Regarding Claim 14, Chen teaches the connecting rod assembly (Fig. 6) wherein the sleeve assembly (Annotated Fig. 6) is formed with a stopping portion (restricting flange, 31; Fig. 9) configured for preventing the screwdriver bit (42) from being ACTIVE 50656283v1disengaged from the connecting rod (10; Fig. 8).
Chen does not explicitly teach a distance from the stopping portion to the central axis is less than 3 mm, however, Chen does teach that different specifications and types of screws can be used with the 


    PNG
    media_image3.png
    520
    732
    media_image3.png
    Greyscale

Figure 1 - Socket Cap Screw

 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stopping portion of Chen to explicitly teach a distance from the stopping portion to the central axis of less than 3 mm since explicitly teaching a distance of the stopping portion to the center axis would not change the functionality of the device.  Further, disclosing a distance is a modification that has been considered to be within the level of ordinary skill in the art. Finally, it has been held that where the only difference between the prior art and the claims was a recitation of relative In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  See MPEP 2144.04 (IV). Therefore, it would have been obvious to one of ordinary skill in the art to modify Chen to obtain the invention as specified in claim 14. 
Response to Arguments
Applicant’s arguments with respects to rejected claims 1 – 18 and 20 under 35 USC 112 have been considered and are persuasive; therefore the rejection is withdrawn. 
Applicant’s arguments with respects to claims 1 – 20 under 35 USC 102 and 103 have been fully considered and they are not persuasive; therefore the rejection is maintained.
Applicant argues Chen does not teach a locking member as in the specification. Examiner has rejected the application based on the claimed limitations. The claim requires a locking member that is movably connected to the sleeve body having two positions, one on the connecting rod and one disconnected. Cheng teaches just that and further as detailed in the Office Action above.
Applicant’s arguments with respects to amended claims 1, 4 – 6, 9 – 18 and 20 under 35 USC 102 and 103 have been fully considered, however, after further consideration and as necessitated by the amendments presented, a new ground of rejection is made. Cheng remains applicable to teaching the structural limitation of the instant application.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723